OPINION OF THE COURT
Memorandum.
Judgment insofar as appealed from reversed, without costs, *684complaint reinstated and judgment directed to be entered in favor of plaintiff against defendant in the sum of $1,470.
A review of the record discloses no unfairness or denial of due process in the manner in which a fine was imposed upon defendant. It is clear that defendant, a member of the union, was aware that a strike had been called but nevertheless worked during the strike period. This was in violation of the provisions of the constitution of the Communications Workers of America, which constitution also provided for the fining of members. While defendant alleged she was unaware that she could be fined, the constitution and bylaws of a union form a contract between the union and its members and defines the duties of the members (Ballas v McKiernan, 41 AD2d 131, affd 35 NY2d 14; Simoni v Civil Serv. Employees Assn., 133 Misc 2d 1; Caliendo v McFarland, 13 Misc 2d 183). Although defendant claimed she never received a copy of the constitution, there is an indication in the record it was available to all members and thus defendant cannot claim ignorance of the precise terms of the constitution as an excuse (see, Local 165, Intl. Bhd. of Elec. Workers v Bradley, 149 Ill App 3d 193, 499 NE2d 577).
We are also of the opinion that the amount of the fine, which was based on the amount earned during the strike, was not unreasonable inasmuch as it placed defendant in the same position as other members who abided by the union’s decision to strike.